 In= the Matter of UCHTORFF COMPANYandINTERNATIONAL AssocIA;TION OF MACHINISTS, DISTRICT 102, A. F. OF L.Case No. R-4960.Decided March 17, 19.13Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto recognize the union until certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees excluding clerical employees, supervisory employees, foremen, assist-ant foremen, inspectors, janitors, employees 'having the authority to hireand discharge, watchmen, and guards ; no controversy as to.,Mr. Ben T. Reidy,of Rock Island, Ill., for the Company.Mr. John Schreier,of Davenport, Iowa, for the Union.Mr. Louis Cokini,of counsel to "the Board.DECISIONANDDIRECTION OF ELECTION,STATEMENT OF THE CASEUpon petition duly filed by International Association of Machin-ists,District 102, A. F. of L., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion- of employees of Uchtorff Company, Davenport, Iowa, hereincalled the Company, the National Labor Relations Board provided.for an appropriate hearing upon due notice before Harry Brown-stein, ,Trial. Examiner. , Said hearing was held at Davenport, Iowa,on March 5, 1943.- The Company 'and the. Union appeared, partici=pated, and were afforded' full opportunity to be heard, to examinethe issues.The Trial Examiner's rulings made at the ' hearing arefree from prejudicial error and' are hereby affirmed..Upon the entire record in this case, the,Board makes, the following :FINDINGS OF FACT-I.THE BUSINESSOF THE COMPANYUchtorff Company-is an Iowa corporation with its principal':placeof busine`ss' a t ' Davenport,' Iowa,'wliere it is engaged in the manufac-48 N. L.R. B., No. 29.245 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDture of shell cases, gun elevators, and sight cases.During 1942 theCompany purchased raw materials valued' at about $500,000, approx-imately all of which was shipped to it from points outside the Stateof Iowa.During the same period the Company sold,finished prod-ucts, valued at about $1,000,000, approximately all of which ' wasshipped to points outside the State of Iowa.'11.THE ORGANIZATION INVOLVEDInternational Association of, Machinists, District 102, is a labororganization affiliated- with the American Federation of Labor, ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 14, 1943, the Union, claiming to represent a majorityof the Company's employees, requested the Company to recognize itas the exclusive representative of such employees.The Companyrefused this' request until such time as the Union is certified by theBoard.A statement of the Regional Director, introduced into evidenceduring the hearing, 'indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe Union urges that all production and, maintenance employeesof the Company, excluding clerical employees, supervisory employees,foremen; assistant foremen, inspectors, janitors, employees havingthe authority to hire and discharge, watchmen, and guards, consti-tute an appropriate unit.The Company took no position with re-spect to the unit.Evidence introduced at the hearing indicates thatthe employees claimed by the Union are closely related from a func-tional standpoint.We find that all production and maintenance employees of theCompany,, excluding clerical employees, supervisory employees, fore-men, assistant foremen, inspectors, janitors, employees having theauthority to hire and discharge, watchmen, and guards, constitutexThe Regional Director reported that the Union presented 128 authorization cards bear-ing,.apparently genuine signatures of- personswhose ;names appear', on " the'^Comliany'spay,,roll of February13, 1943.The;e are approximately 206 employees in the-appropriateunit. UCHTORFF COMPANY247a unit appropriate for the purposes of collective bargaining,withinthe meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9,'of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Uchtorff Com-pany, Davenport, Iowa, an election by secret ballot shall be conductedas early as possible, but rmt later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tion 10, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection including any such employees who did not work during saidpay=roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who' have since quit or been discharged for cause, to determinewhether or not they desire to be represented by International Asso-ciation of Machinists, District, 102, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining.